UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer ý Non-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý There were 50,133,461 shares of common stock issued and outstanding as of August 15, 2010. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2010 ITEM Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Signatures 29 2 ITEM 1. Financial Statements APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Account receivable net of allowance for doubtful accounts $409,751 and$404,678, respectively Inventories Due from related parties Prepaid expenses and other sundry current assets Total current assets Property, machinery and mining assets, net Non-marketableinvestment Investment in joint venture Total other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loan Account payable - trade - Construction vendors Accrued expenses, taxes and other sundry current liabilities Deferred taxes liability Due to shareholders - Total current liabilities Shareholders' equity Perferred stock, $.001 par value,25,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2010 and December 31, 2009 Common stock, $.001 par value, 100,000,000 shares authorized, 50,133,462 and 44,555,131 shares issued and outstanding at June 30, 2010 andDecember 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities And Shareholders' Equity $ $ The accompanying notes are an aggreate part of the financial statements 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE (LOSS) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Sales $ Cost of sales ) Gross profit Operating Expenses General and adminstrative expenses Selling expenses Research and development expenses Total Operating Expenses Operating Loss ) Interest expenses ) Loss before income taxes ) Provision for income taxes - - Net loss $ ) $ ) $ ) $ ) Other Comprehensive Income (Loss) Foreign Currency Translation Adjustment $ $ ) $ $ ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and Diluted Loss per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common share outstanding Basic Diluted The accompanying notes are an aggreate part of the financial statements 4 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net income to net cash (used in) operating activities: Stock-based compensation Depreciation Deferred tax assets ) Changes in assets and liabilities: (Increase) decrease in - Account receivable-trade ) ) Inventories Prepaid expenses and other sundry current assets Account payable-trade ) Accounts payable - construction ) ) Accrued expenses and other sundry currenty liabilities ) Net cash provided used in operating activities ) ) Cash flows from investing activities Non-marketable investment - ) Payment for research project ) - Purchase of property and equipment, net ) ) Government subsidy to purchase of Fixed Assets - Acquisition of land use rights - ) Acquisition of extraction rights and other properity and equipment ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from short-term loans, net of payment of short-term loans Proceeds from shareholder loan - Payment shareholder loan ) ) Advanceto related party ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an aggreate part of the financial statements 5 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
